        Case 1:19-cv-03510-LJL-RWL Document 30 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             10/2/2020
                                                                       :
MONIQUE MICHELLE MUNNIGS BAH,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-3510 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
COMMISSIONER OF SOCIAL SECURITY,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On September 14, 2020, Magistrate Judge Lehrburger issued a Report and

Recommendation recommending that the Court grant Plaintiff’s motion for judgment on the

pleadings. Dkt. No. 29. Magistrate Judge Lehrburger advised the parties that they had fourteen

days to file written objections to the Report and Recommendation, and no such objections have

been filed.

        In reviewing a Magistrate Judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties are given the opportunity to raise timely

objections to the report and recommendation within fourteen days. Id. The Court reviews any

portion of the report subject to an objection de novo; however, in the absence of any objection,

the Court reviews the report and recommendation only for clear error. Fed. R. Civ. P. 72(b)

Advisory Committee Notes; Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018).

        The Court has reviewed the record and the Report and Recommendation for clear error

and, finding none, hereby ORDERS that the Report and Recommendation is ADOPTED in its
      Case 1:19-cv-03510-LJL-RWL Document 30 Filed 10/02/20 Page 2 of 2




entirety and GRANTS Plaintiff’s motion for judgment on the pleadings.

       The Clerk of Court is respectfully directed to close the case.


       SO ORDERED.


Dated: October 2, 2020                              __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
